            Case 1:20-cv-02154-LGS Document 110 Filed 01/19/21 Page 1 of 1
                              The application is GRANTED. The pre-motion conference scheduled for
                              January 21, 2021, is ADJOURNED to January 28, 2021, at 10:40 a.m. The
                              conference will be telephonic and will occur on the following conference
                              line: 888-363-4749, access code: 5583333. The time of the conference is
                              approximate but the parties shall be prepared to begin at the scheduled
                              time.

                                      Dated: January 19, 2021
                                             New York, New York

Matthew J. Bizzaro
Partner
mbizzaro@lbcclaw.com

Direct Dial: (516) 837-7441
                                                          December 30, 2020

Via ECF

The Honorable Lorna G. Schofield
United States Courthouse
40 Foley Square
New York, NY 10007

                     Re:      DiDonato v. GC Services Limited Partnership et al.
                              Civil Case No. : 1:20-cv-02154 (LGS)

Dear Judge Schofield:

       I represent defendant, Financial Asset Management Systems, Inc. (“FAMS”), in the
above-referenced matter. I write this letter to respectfully request an adjournment of the pre-
motion conference from January 21, 2021 until January 28, 2021.

          This is FAMS’ first request for an adjournment of the pre-motion conference.

       I have communicated with the attorneys for both the plaintiff and the co-defendant, and
they have consented to this request.

        Thank you for your kind consideration of this letter. If Your Honor has any questions,
please feel free to contact me.

                                                          Respectfully submitted,



                                                          MATTHEW J. BIZZARO
MJB:dm
cc:  George Carpinello (via ECF)
     Austin Smith (via ECF)
     Richard Perr (via ECF)
     Hilary Palazzolo (via ECF)
     Nicole Feder (via ECF)
